In his motion for rehearing appellant vigorously attacks the charge of the court and the original opinion of this court sustaining it. Because of the unnecessary length, the many repetitions and incomplete sentences in the charge there appears some justification for the criticism lodged against it and we have been caused to lend a sympathetic ear to the motion and to the things directed against the charge. The fifteen pages embraced within the charge, most of which deal with the law of murder and the law of principals and its application to the facts of the case, are, of necessity, tedious presentations and difficult to understand, but we cannot agree that it is positively confusing or misleading.
We are not in position to appreciate the charge presented in the motion lodged at the original opinion in this case to the effect that the courts more lightly regard one's liberty than formerly or that this opinion so indicates. Neither are we able to understand and appreciate the direct charge that this opinion holds that the courts "may assume the corpus delicti," and we believe if counsel had given more deliberate consideration to his record and less enthusiasm to his expressions in the motion, that the motion itself may not have been subject to the same criticism which he lodges against the court's charge.
The most serious complaint set out in the motion for rehearing *Page 238 
is found in the third ground thereof and is to the effect that the court did not charge on the law applicable to murder without malice. We do not think it has been held that it is essential always to present an abstract definition of the law where it has been properly applied to the facts of the case, though it is always a safe and more acceptable practice to do so. In the case before us the court has succeeded in applying the law of murder without malice to the facts of the case and this we think under the circumstances of the instant case will suffice to present the matter to the jury. In his exceptions to the court's charge it is set out that the court did not "clearly" apply the law to the facts of the case, but nowhere do we find a complaint because the court did not formally and abstractly define murder without malice. Having overlooked the opportunity to complain at the proper time, appellant is not in position to ask this court to hear him now.
Again, in the motion for rehearing appellant complains that the court did not give a charge on circumstantial evidence, evidently overlooking paragraph 19 of the court's charge which appears to be in a form long accepted as a proper charge on circumstantial evidence.
We are unable to agree that the record in this case will sustain any of the other complaints found in the motion for rehearing and, accordingly, the same is in all respects overruled.